Citation Nr: 1508089	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  09-00 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome (also claimed as headaches, muscle pains, joint pains), to include service connection for a qualifying chronic disability (claimed as an undiagnosed illness) under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for an eye disability, claimed as "blurry vision."

3.  Entitlement to service connection for nosebleeds, to include as due to a qualifying chronic disability (undiagnosed illness) under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for hypertension, to include as due to a qualifying chronic disability (claimed as an undiagnosed illness) under 38 C.F.R. § 3.317 or as secondary to a service-connected psychiatric disability.

5.  Entitlement to service connection for a bilateral foot disability, to include plantar fasciitis, flat feet, and arthritis, to include as due to a qualifying chronic disability (claimed as an undiagnosed illness) under 38 C.F.R. § 3.317.  

6.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.

7.  Entitlement to an initial evaluation in excess of 10 percent for tinea versicolor, claimed as a skin rash.

8.  Entitlement to an initial evaluation in excess of 30 percent for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from April 1987 to March 1992.  Among other awards and decorations, the Veteran earned a Combat Action Ribbon for service in Southwest Asia (Persian Gulf).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision, and several subsequent decisions, of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA), including May 2008 and October 2008 rating decisions. 

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held in December 2014.  The transcript of that hearing is associated with the Veteran's electronic file.  The Veteran's physical and electronic (virtual VA and E folder) files have been reviewed in preparation for this decision.

The issue of service connection for a bilateral foot disability, to include plantar fasciitis, flat feet, arthritis, or a painful scar, to include as due to a qualifying chronic disability or as secondary to service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's complaints of fatigue have been attributed to known diagnoses, and the medical evidence establishes that the Veteran does not meet the medical criteria for a diagnosis of chronic fatigue syndrome.  

2.  The Veteran's complaints of "blurry vision" have been attributed to a known eye disorder, presbyopia, a developmental refractive error, for which service connection is, by regulation, precluded.  

3.  The Veteran's nosebleeds have been attributed to a known medical cause, a medication not related to service.

4.  Resolving reasonable doubt in the Veteran's favor, the Veteran's current hypertension had its onset as elevated blood pressure in service.   

5.  During his December 2014 Travel Board hearing, the Veteran requested to withdraw the appeals for increased ratings for PTSD, IBS, and tinea versicolor.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for fatigue are not met, and the criteria for service connection for chronic fatigue syndrome (also claimed as headaches, muscle pains, joint pains) or a qualifying chronic disability manifested by fatigue are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  Service connection for refractive error or a developmental disorder diagnosed as presbyopia is precluded as a matter of law.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303(c), 4.9, 4.84a (2014).
 
3.  The criteria for service connection for nosebleeds, to include as a qualifying chronic disorder, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014), to include as due to an undiagnosed illness.

5.  The criteria for withdrawal of an appeal by the appellant, or his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, in September 2004, the Veteran sought service-connected compensation or nonservice-connected pension, listing several disorders, including PTSD, as the disabilities warranting benefits.  Following an August 2006 rating decision, the Veteran clarified that several of the disabilities listed on the application for compensation or pension were listed for the purpose of entitlement to pension, not service connection, and he submitted a notice of disagreement (NOD) with the denial of service connection for disabilities he believed were incurred in service, including bone spurs of the feet and flat feet.  

In November 2006, the Veteran clarified that he believed certain disabilities were due to his Persian Gulf service, and he added several symptoms and disorders to the list of disabilities which he claimed were related to his Persian Gulf service.  

When the Veteran submitted his 2004 claim, no earlier claims files for the Veteran could be located.  His folder was rebuilt.   

Claims for service connection 

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within a defined presumptive period), and the Veteran presently has the same condition.  Hypertension is defined as a chronic disease.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic diseases" in 38 C.F.R. § 3.303(b) is limited to chronic diseases listed at 38 C.F.R. § 3.309(a)).

For Persian Gulf Veterans, service connection may also be established when there are objective indications of qualifying chronic disability that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  See 38 U.S.C.A. § 1117(a)(1)(A); 38 C.F.R. § 3.317(a).  The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1). 

For purposes of § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).  An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  See 38 C.F.R. § 3.317(a)(2).

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  See 38 C.F.R. § 3.317(b).

1.  Claim for service connection for chronic fatigue syndrome

The Veteran sought VA outpatient evaluation in June 2006.  There is no notation record that the Veteran reported fatigue as a symptom or that he reported a past medical history of chronic fatigue syndrome assigned.  The provider did not indicate that any symptom which could not be attributed to a known diagnosis was present.  

On VA examination conducted in August 2008, the Veteran complained of being tired, having poor concentration, having muscle aches, migratory joint pain, sleep disturbances, forgetfulness, confusion, headaches, and enlarge cervical nodes.  The examiner noted that the Veteran complained of chronic fatigue, but opined that the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome.  The examiner attributed the Veteran's fatigue to HIV, under treatment.

VA outpatient treatment notes dated in November 2008 reflect that the Veteran denied fatigue.  In May 2009, the Veteran admitted fatigue, which was attributed to his HIV diagnosis.  Mental health providers who treated the Veteran in June 2009, March 2010, October 2010, and March 2011 attributed the Veteran's complaints of fatigue to his depression.  VA outpatient treatment records through June 2014 (831 pages of electronic records) disclose that no provider assigned a diagnosis of chronic fatigue syndrome. 

At his hearing, the Veteran testified that Dr. T. assigned diagnoses of chronic fatigue syndrome in 2004 and 2006.  The electronic clinical records from 2008 to 2014 reflect that the Veteran was seen by Dr. T., an infectious disease specialist, on numerous occasions beginning in 2010 for treatment of confirmed HIV infection.  The July 2010 note by Dr. T. specifically notes that this was the first time Dr. T. treated the Veteran.  The clinical records show that Dr. T. notes the Veteran's complaints of fatigue.  However, Dr. T. did not assign a diagnosis of chronic fatigue syndrome, but, rather, described the Veteran's symptoms as consistent with his HIV diagnosis, providing highly probative evidence against the claim.

The Veteran has manifested chronic fatigue, at least at times, during the pendency of this appeal.  The medical evidence and opinions reflect that fatigue alone, without other unexplained symptoms, is not a medical basis for a diagnosis of chronic fatigue syndrome.  There is no evidence, other than the Veteran's own lay contentions, that he meets the criteria for a medical diagnosis of chronic fatigue syndrome and evidence that suggest this problem may be the result of his HIV.  

The Veteran's lay testimony that he believes he has chronic fatigue syndrome is not competent to establish that he meets the criteria for a medical diagnosis of chronic fatigue syndrome, since the diagnosis of that chronic disorder requires specialized diagnostic evaluations and specialized medical judgment.  While the Veteran is certainly competent to report that he experiences chronic fatigue, the medical cause of fatigue is not readily observable by a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features).

Since the medical evidence establishes that the Veteran does not have chronic fatigue syndrome, the Veteran's lay statements do not place the evidence in equipoise.  The preponderance of the evidence establishes that the Veteran does not manifest a current chronic fatigue syndrome, so the claim that such disability was incurred in service or as a result of service in Southwest Asia must be denied.  

2.  Claim for service connection for an eye disability

The Veteran's service treatment records, including separation examination, disclose no complaints or diagnosis of an eye disorder.  Microfiche records show that his uncorrected vision was 20/20 in both eyes at periodic examination in March 1991 and at separation in 1992.  

The report of August 2008 VA outpatient eye evaluation reflects that the Veteran complained of blurry vision, especially at a distance.  He also reported that his eyes were always watering and sometimes felt gritty.  Uncorrected vision was 20/30 in the right eye and 20/20 in the left eye.  The examiner assigned a diagnosis of presbyopia/refractive errors and dry eyes.  The examiner opined that it was unlikely that refractive error or the onset of presbyopia were related to the Veteran's service, and stated that the Veteran also had a dry eye condition.  As to that disorder, the examiner opined, "I cannot determine any connection to his military service without resort to mere speculation."  The examiner recommended vision correction through use of eyeglasses, and recommended use of artificial tears.

By regulation, it is important for the Veteran to understand that congenital or developmental defects and refractive error of the eyes are not diseases or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Refractive error for which service connection is precluded includes hyperopia, or farsightedness, which occurs when the focus of the eyes is behind the retina, caused when the eyeball is too short from front to back and accommodation is not sufficient.  Dorland's Illustrated Medical Dictionary 904 (31st ed. 2007).  Presbyopia is a hyperopia that manifests with advancing age, when the elasticity of the lens decreases and the eye muscles can no longer adjust the lens to accommodate for the shape of the eyeball.  Dorland's Illustrated Medical Dictionary 1534 (31st ed. 2007).  By definition, the Veteran has a refractive error for which his eyes can no longer compensate due to his advancing age, and such refractive error and developmental loss of accommodation is excluded from the definition of disabilities for which service connection may be granted, absent specific circumstances, such as superimposed injury in service.  

The only superimposed injury during service alleged by the Veteran is exposure to environmental hazards during the Persian Gulf War in 1991.  The Veteran testified that his vision had been the same since about 1992.  December 2014 Travel Board Transcript (Tr.) 17.  However, there is no record that the Veteran sought evaluation of his eyes, used eyeglasses for his vision, or used over-the-counter eye drops prior to 2008.  

The Veteran did not report any eye complaint at the time of his 1994 Persian Gulf registry examination.  In August 2008, the Veteran's uncorrected vision was 20/20 in one eye and 20/30 in the other, compared to his 20/20 vision at service separation.  In July 2010, the Veteran told Dr. T. that his vision was "slowly worsening."  The Veteran testified that he required several changes in his eyeglass prescriptions in the last few years.  Thus, the objective evidence and the information stated to Dr. T. conflicts with the Veteran's testimony that he has had a chronic eye disability since 1992.  

Service connection may be granted for refractive error or developmental error of the eye if there is superimposed injury in service.  There is no indication in his service treatment records that he sustained any injury to either eye in service, and there is no record that he complained of blurred vision or dry eyes in service.  In this case, the Veteran had normal vision, without correction by glasses, at his entry into service and at his discharge from service.  This evidence is unfavorable to a finding that the Veteran incurred a superimposed injury in service.  

A September 2010 VA outpatient treatment note suggests that perhaps the Veteran has solar retinopathy, because there was a prominent foveal pit.  The Veteran was unable to recall any injury or watching a solar eclipse.  This evidence is unfavorable to a finding that the Veteran incurred superimposed eye injury during service.  

During his December 2014 testimony, the Veteran testified that his providers were checking him for cataracts or macular degeneration as a cause of his blurry vision.  VA outpatient treatment records in 2010 through 2012 reflect that glaucoma was suspected, but diagnostic examinations were equivocal.  September 2009 and September 2010 records state that the Veteran did not manifest macular degeneration.  While these records are consistent with the Veteran's testimony about his current eye disability, these records are inconsistent with a finding that the Veteran has manifested blurry vision since service, and include no suggestion that a current eye disorder is linked to the Veteran's active service or environmental hazard exposure during service.  While the Veteran may have a current problem, this problem may not be service connected for the reasons cited above. 

To the extent that the Veteran has refractive error or presbyopia due to the shape of his eyeball, the law and regulations governing awards of veterans' benefits do not authorize an award of service connection, in the absence of superimposed disease or injury.  To the extent that the Veteran has an eye disorder which is not a congenital or developmental or refractive error, the examiner has opined that it is not linked with the Veteran's service.  There is no indication that the Veteran manifested or sought treatment for dry eyes prior to 2008, and the examiner's opinion that a dry eye condition cannot be linked to the Veteran's service without speculation is, in the Board's opinion, best understood as a summary of the facts that there is no evidence of chronicity of the complaint or any evidence of the complaint prior to 2008, more than 15 years after the Veteran's service discharge.  

The preponderance of the evidence is against a finding that the Veteran incurred a dry eye disability in service, and service connection for refractive error diagnosed as presbyopia is precluded.  The claim for service connection for eye disability must be denied.

3.  Entitlement to service connection for nosebleeds

At his December 2014 Travel Board hearing, the Veteran testified that he believed that nosebleeds were a symptom of an undiagnosed illness or a chronic disability like chronic fatigue syndrome.  The Veteran testified that the cause of his nosebleeds, which occurred an average of one or two a month since 1992, was unknown.  

The VA provider who was treating the Veteran for his HIV infection in June 2008 stated that the Veteran had been on Terazosin for relief of symptoms of BPH (benign prostatic hypertrophy) but developed nosebleeds.  A different medication was substituted.  See VA Outpatient treatment records printed on Oct. 21, 2008 at 3.  

The VA examiner who conducted August 2008 examination noted the Veteran's complaints of fatigue, joint pain, muscle pain, and nosebleed, among other symptoms.  The examiner reviewed results of numerous laboratory examinations conducted in 2008 (see VA outpatient treatment records printed on Oct. 21, 2008, pages 4-19).  The examiner concluded that the Veteran's symptoms were consistent with the diagnosed HIV infection, providing highly probative evidence against this claim.

Dr. T's records from 2010 to March 2014 fail to disclose that the Veteran reported nosebleeds.  Dr. T. continued to assign a diagnosis of thrombocytopenia.  For purposes of information, the Board notes that thrombocytopenia is a decrease in the number of platelets.  Dorland's Illustrated Medical Dictionary 1947 (31st ed. 2007).  Platelets are necessary for blood coagulation (clotting).  Id. at 1479.  

The private and VA treatment records prior to January 2008 disclose no complaints of nosebleeds and no objective reports of observation of nosebleeds.  The treatment records after June 2008 disclose no complaints of nosebleeds.  The provider who treated the Veteran in June 2008 noted that nosebleeds were thought to be a side effect of a medication, which was discontinued.  Infectious disease treatment records from 2010 through 2014 reflect that the Veteran had a disorder of his blood clotting mechanisms.  These facts are unfavorable to the Veteran's testimony that the cause of his nosebleeds is unknown.  Tr. at 18. 

The Veteran is competent to report that he experiences nosebleeds.  However, the Veteran's lay statements as to the suspected medical cause of  the nosebleeds, as recounting of medical determinations, is competent and credible only to the extent that the lay statements accord with the medical evidence.  In this case, although the Veteran is competent to state that he has nosebleeds, his statements about the cause of that symptom are not an accurate reflection of the medical evidence.  Simply stated, the Veteran's medical opinion on the cause of this problem is of limited medical value. 

Simply put, the treatment records from the providers, the conclusions of VA examiners, and current medical treatment records, show that the Veteran's nosebleeds are attributed to known causes rather than to an undiagnosed illness.  The clinical records and opinions are more persuasive than the Veteran's statements.  The clinical records demonstrate that the nosebleeds are linked to the Veteran's current diagnosis of HIV infection.  

Moreover, the reports of nosebleeds reflected in the VA outpatient treatment by the treating providers are inconsistent with the Veteran's statements as to the frequency of nosebleeds he experiences.  The Veteran's statements for purposes of treatment of HIV infection are more persuasive than the Veteran's statements for purposes of this claim.  In effect, the clinical records, which fail to show that the Veteran has advised his providers that he continues to have bleeding from the nose once or twice a month, are providing highly probative evidence which conflicts with the Veteran's testimony.  

The preponderance of the credible and competent evidence establishes that the Veteran's nosebleeds are consistent with a known, assigned medical diagnosis and are not a symptom of an undiagnosed illness.  The evidence does not support a finding that the Veteran incurred current nosebleed s during service, or that the nosebleeds are a symptom of a chronic disorder incurred in service or as a result of exposure to environmental hazards in the Persian Gulf.  The claim for service connection must be denied.




4.  Claim for service connection for hypertension

The Veteran's March 1991 periodic examination discloses a blood pressure of 120/70, and a notation that the Veteran had "transient elevated blood pressure.  There is also a notation as to medications for blood pressure, but that portion of the notation is illegible.  The Veteran's blood pressure as noted on the 1992 separation examination was 126/80, but there is no notation on the separation examination recording the history of transient elevations noted in 1991.  Records of the Veteran's blood pressure during service include January 1990 readings of 134/80, 130/96, and 132/100, a November 1990 blood pressure of 141/81, and December 1991 reading of 130/90.  However, no evaluation of the Veteran's blood pressure was conducted during service, and no diagnosis of hypertension was assigned.  

The evidence establishes that the Veteran did not report a history of hypertension when he began receiving VA treatment in 2006, and began taking medical for hypertension prescribed by VA.  In 2011, the Veteran manifested an episode of hypotension, and medications were discontinued.  He manifested some elevations of blood pressure after the anti-hypertensive medications were discontinued, but his providers decided not to reinitiate anti-hypertensive therapy, in light of the Veteran's health issues as a whole.  See, e.g., March 2014, May 2014 VA outpatient treatment notes.  

The Veteran's blood pressure readings during the pendency of this appeal have been very similar to the blood pressure readings during his service.  Medical opinion as to whether hypertension began prior to service, during service, or was aggravated during service have not been obtained.  Although no medical opinion is of record, the evidence is in equipoise to warrant a finding that the Veteran's current blood pressures are equivalent to his blood pressures during service.  

Since the evidence is in equipoise to warrant a grant of service connection, the evidence is resolved in the Veteran's favor.  The claim may be granted.  



5.  Requests for withdrawal of appeals

During his December 2014 Travel Board hearing, the Veteran indicated that he was satisfied with the initial evaluations assigned for PTSD, IBS, and tinea versicolor in a rating decision issued in July 2014, a few months prior to the scheduled Travel Board hearing.  At the Travel Board hearing, on the record, the Veteran requested withdrawal of the claims for increased initial evaluations for those three disabilities.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to an issue involved in an appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, with the assistance of his authorized representative, has withdrawn the noted claims for increased initial ratings from appeal.  Hence, there remain no allegations of error of fact or law for appellate consideration, as to these issues, and, accordingly, the Board does not have jurisdiction to review the appeals for increased initial evaluations.  These claims are dismissed.

Duties to notify and assist

The Veteran was notified of the criteria for service connection for the disabilities addressed in this decision by letters issued in February 2006, December 2006, August 2007, and March 2008.  The Veteran does not contend that notice regarding any claim was defective or resulted in prejudice.  

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and identified post-service treatment records from VA and private providers have been obtained.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  VA examination as to each claim addressed in this decision was afforded to the Veteran.  

The Veteran was afforded a hearing before the undersigned in December 2014.  The Veteran presented oral argument in support of his claims.  Here, the discussion at the hearing focused on identifying any pertinent evidence not currently associated with the claims file, and the undersigned asked questions directed at identifying such evidence.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Accordingly, the Veteran is not shown to be prejudiced by any aspect of this hearing, and neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  The Veteran's arguments during the course of the appeals to the Court demonstrate that he, through his representatives, has actual knowledge of the elements necessary to substantiate the claims addressed in this decision. 

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  As to the claim for service connection for hypertension, it would be adverse to the Veteran's interest to direct further development.  

ORDER

The appeal for service connection for chronic fatigue syndrome (also claimed as headaches, muscle pains, joint pains), to include service connection for an undiagnosed illness or qualifying chronic disability, is denied.

The claim for service connection for an eye disability manifested by "blurry vision" is denied.

The claim for service connection for nosebleeds, to include as a symptom of an undiagnosed illness or qualifying chronic disability, is denied.

The claim for service connection for hypertension is granted.  

The appeal for an initial evaluation in excess of 30 percent for PTSD is dismissed.  

The appeal for an initial evaluation in excess of 10 percent for tinea versicolor is dismissed.

The appeal for an initial evaluation in excess of 30 percent for IBS is dismissed.


REMAND

Service medical records reflect that the Veteran required sutures to a laceration of his right foot.  The Veteran's complaints during the pendency of this appeal, and his testimony before the Board, reflect that he wishes to include a tender and painful scar among the foot disabilities for which he seeks service connection.  The Veteran is entitled to a VA examination of the feet which addresses this contention.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an opportunity to submit (or authorize VA to obtain) clinical records reflecting diagnosis of any foot disorder prior to 2003.  The Veteran should be advised that clinical records closer to his service discharge are more persuasive to show a link between service and the claimed arthritis or plantar fasciitis than more recent records.  The Veteran should be encouraged to submit any medical records he believes support his claims, to include private or VA records which reflect complaints of foot pain at the site of the laceration which was sutured in service.

The Veteran should be advised of the types of non-clinical evidence which might assist in substantiating the claim, such as records showing use of special footwear or purchase of orthotic devices, especially soon after service, if such records can be located, statements from former employers, statements by other about their observations that the Veteran had or complained or foot pain, or the like.  

2.  The Veteran's current VA podiatric records and records that orthotics or special footwear were provided or prescribed should be obtained.  The Veteran himself should submit these records (if possible) to expedite the case. 

3.  After obtaining all pertinent records schedule the Veteran for a VA examination of the feet and any scar on either foot.  The examiner should assign a diagnosis for each foot disorder present, and specifically state whether there is pes planus (flat feet), arthritis, plantar fasciitis, or a tender scar (right foot).  Setting out each diagnosis or tender scar separately, the examiner should provide an opinion as to whether it is at least as likely as not (50% chance or greater) that the disorder or scar is etiologically related to, had an onset in, or was aggravated by the Veteran's active service from 1987 to 1992.  

4.  Then, the claim for service connection for a foot disorder, to include a tender or painful scar, should be readjudicated.   If the claim is not granted to the Veteran's satisfaction, issue an appropriate supplemental statement of the case to the Veteran and his representative.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


